Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                May 13, 2020

The Court of Appeals hereby passes the following order:

A20A1802. CALVIN PHILLIPS v. AHMED HOLT, WARDEN.

      Calvin Phillips appeals from the trial court’s order dismissing his petition for
a writ of habeas corpus. Under our Constitution, the Supreme Court has exclusive
appellate jurisdiction over all cases involving habeas corpus. See Ga. Const. of 1983,
Art. VI, Sec. VI, Par. III (4). This appeal is therefore TRANSFERRED to the
Supreme Court for disposition.



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        05/13/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.